internal_revenue_service department of the treasury number release date index number washington dc person to contact gerard traficanti i d telephone number refer reply to cc intl plr-118042-00 date date legend taxpayer entities individuals a b and c cpa firm tax years ended x and y dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement required under sec_1_1503-2 with respect to the tax years ended x and y and to file the annual certification required under sec_1_1503-2 with respect to the tax_year ended x the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is the vice president - tax for taxpayer individual b is a certified_public_accountant with cpa firm and is the senior tax manager assigned to the taxpayer account individual c is the director of international tax for taxpayer individual a determined that with the significant cutbacks and staff turnover that occurred in the tax department during the tax_year ended x the tax department needed assistance with the tax compliance function accordingly cpa firm was in re plr-118042-00 selected to advise and assist taxpayer with both u s and foreign tax compliance matters individual b reviewed taxpayer’s tax compliance functions in preparation for the initial meeting with taxpayer during the review of the dual_consolidated_loss_election made by taxpayer on its federal tax_return for the tax_year ended y individual b discovered that while taxpayer made a dual_consolidated_loss_election for its traditional dual resident companies taxpayer omitted an election for its partnerships and flo-thru entities at a later meeting of individuals b and c they agreed that taxpayer should have filed a dual_consolidated_loss_election for its partnerships and flo-thru entities taxpayer states that the irs has not discovered its failure to timely file the agreement and annual certification required under sec_1_1503-2 for the tax years ended x and y sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement required under sec_1_1503-2 with respect to the tax years ended x and y and to file the annual certification required under sec_1_1503-2 with respect to the tax_year ended x the granting of an extension of time to file the agreements and annual certifications is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in re plr-118042-00 no ruling is expressed regarding the application of any section of the code or regulations other than the above rulings which you have specifically requested a copy of this ruling letter should be attached to the agreements and annual certifications pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely s allen goldstein reviewer office of the associate chief_counsel international
